Williams, Peesident:
The local society of the Methodist Episcopal Church in the town of Westover, Monongalia county, desiring to erect a church building, and claiming to have permission from the Quarterly Conference of Monongalia Circuit, the body of said Church alleged to have jurisdiction and.control of all church property within the bounds of said circuit, and from the trustees of the property here involved, to build the same on a lot situated in the town of Westover, which had been previously conveyed to trustees of said Church as a parsonage, Clinton B. Meredith, the minister then serving said circuit, and Nathan E. Shaffer, one of the trustees of the new building to be erected, entered upon said parsonage lot and began plowing and scraping the ground to level it and make it ready for the building to be erected thereon. Whereupon, plaintiff, a member of one of the local societies of said Church, at Bethel, within said Monongalia circuit, and a trustee of the afore*566said parsonage property, suing on bebalf of bimself and other members of the Church within said, circuit, filed his bill in the circuit court of Monongalia county against Clinton B. Meredith, pastor of said circuit, John Shriver and four'others, trustees of said Church in Westover, praying that they be enjoined from plowing, scraping and removing the earth, trees, shrubbery and fences on said lot, and from otherwise trespassing thereon.
On the 17th of October, 1914, in vacation,.the judge awarded a temporary injunction as prayed for. Defendants demurred to the bill and filed their joint and several answer, and, after due notice to plaintiff, moved to dissolve the injunction. The motion was heard in term on the 10th of December, 1914, upon the aforesaid pleadings and exhibits therewith, general replication to the answer, and numerous affidavits taken and filed by both plaintiff and defendants, and the final decree entered from which defendants have appealed, overruling both the demurrer and the motion to dissolve the injunction and mailing it perpetual.
The parsonage lot is rectangular in form, fronting 115-% feet on Holland Avenue, and extending back 188 feet between Morrison Avenue and East Street, parallel streets, and contains one-half acre. The parsonage stands near the intersection of Holland Avenue and East Street; and the site for the proposed church building is at the other end, and on the diagonal corner of the lot from the parsonage, and fronts on Morrison Avenue. The amount of ground needed for the church building is sixty feet front on Morrison Avenue, and extends back one-half the depth of the rear end of the lot, or 57.75 feet.
It clearly appears by the weight of testimony that the remainder of the lot will furnish ample ground for the purpose for which the whole of it was originally conveyed, that is, for a parsonage, and also that permission had been obtained from the Quarterly Conference of said Monongalia circuit, and from the trustees of the parsonage property, to use 60x57.75 feet on one corner of said lot for a church building for the local society at Westover. Trustees for the new church and also a’ building committee were regularly appointed by the *567Quarterly Conference, as required by the Discipline of sáid Church. It also appears that at least one hundred members of the Church, within said circuit, have signed a petition opposing the building of a church on the parsonage lot.
The deed for the property was made December 27, 1889, to three persons named and denominated an executive committee, and states that it was purchased “to erect a parsonage upon for the use of the minister traveling the said Monongalia Circuit of the M. E. Church.” Trustees of the parsonage property were later appointed in the manner provided by Sec. 4, Ch. 57, Code 1913, and the lot was conveyed to them by the executive committee for the same use.
Counsel for plaintiff contend that the property is held in trust as a parsonage for the whole circuit, consisting of many local societies, and that it is a violation of the trust to surrender a part of the lot for a church building for the usé of' a local society of the same Church, in the manner here attempted.
On the other hand, counsel for defendants insist that such •is not a material diversion of the use; that whether the lot is used wholly for a parsonage, or partly for a parsonage and partly for a church building, it is, nevertheless, church property, and would still be used for church purposes; and that, according to the Discipline and rules of the Church, the Quarterly Conference of Monongalia circuit had the right and the power to authorize such use of a part of the lot. They further insist that, in ecclesiastical matters, the courts will respect the rulings of the constituted church authorities, when not inconsistent Avith state law.
Although the Keck deed recites that the lot was purchased “to erect a parsonage upon,” that language does not' create a trust or condition subsequent forbidding its use' for any other purpose. It is a mere expression of intention to use it for a parsonage, and not a condition affecting the estate conveyed ; the Church Avas not bound to use it for that purpose. Downen v. Rayburn, 214 Ill. 342; 3 Am. & Eng. Ann. Cases 36, and numerous cases cited in note at pages 38 and 39; Board of Supervisors v. Patterson, 56 Ill. 111; Keatley v. County Court, 70 W. Va. 276; Hardy v. Wiley, 87 Va. 125; *568and Stansbury v. First M. E. Church, (Ore.) 154 Pac. 887. The conveyance is of the fee, and the deed does not provide that the lot shall be used for a parsonage, and for no other purpose; or that it shall revert to the grantor or his heirs if it should cease to be used as a parsonage. Some such unequivocal expression is essential to the creation of a condition subsequent. Brown v. Caldwell, 23 W. Va. 187; Rawson v. Uxbridge, 7 Allen 125. Conditions subsequent are not favored by the law, and the language of a deed or other writing will not be construed .to create a conditional estate, if it will admit of any other reasonable interpretation. Lowman v. Crawford, 99 Va. 688; and Alexandria &c. R. R. Co. v. Chew, 27 Grat. 547. Although the legal title to the lot is held by trustees, the deed under which they hold does not prescribe any'particular use to be made of it. The trustees hold it for the benefit of an unincorporated religious society, the Methodist Episcopal Church, and the uses that can be made of it depend upon the ecclesiastical law of the Church, so far as it is not inconsistent with the law of the land. The law of the state limits churches in the quantity of real estate they may acquire and hold, and prescribes the method whereby they may dispose of it. But it does not limit them in the uses they may make of their property, so long as such uses are consistent with the purpose and plan of their organization; neither are they restricted in their right to dispose of their property and make such uses of the proceeds as they may deem proper. The' statute simply provides the manner of selling church property. See. 9 of Ch. 57, Code, provides that no such sale shall be made unless it appear to the court that a majority of the members of the church desires the same. But it contains this further provision: “but in any ease where the authority to administer the affairs of such church, religious sect, society, congregation or denomination, is, by its rules and ecclesiastical policy, committed to a delegated or select body, such sale may be when it appears that such delegated or select body desires the same.” Sec. 4 of the same chapter authorizes the removal of trustees of church property, and the appointment' of others in their stead, upon the application of the Quarterly Conference whenever such action may be nec*569-essary to secure the’ use of the property to those justly entitled to it; and the party justly entitled, in this case, is the -Quarterly Conférence, the governing body of the Church. Thus does the statute law clearly recognize the right of control over church property by their governing bodies.
The Discipline of the Methodist Episcopal Church, which is its ecclesiastical law, delegates to the Quarterly Conference the power to control and dispose of church property within its territorial jurisdiction. Secs. 351 and 352, Discipline 1912. And Sec. 353 further provides: ‘ ‘ Houses of worship and Parsonages may be removed from one place to another on the ;same conditions as those on which they may be sold.”
Although Sec. 9, Ch. 57, Code, requires proceedings to be instituted in the circuit court, by the board of trustees holding the legal title to the church property, for the sale thereof, they must first be authorized to do so by the Quarterly Conference. That body controls their action; and the statute above referred to recognizes its right of control. It is also .an implied recognition by the legislature of the rule, frequently announced by the courts of this country, that they will not review and revise, but will respect the actions of ecclesiastical bodies in matters purely of ecclesiastical concern. State ex rel. Watson v. Garvin, 54 Mo. 353; Den. v. Bolton, 12 N. J. L. 236; White Lick Quar. Meet. of Friends v. White Lick Quar. Meet. of Friends, 89 Ind. 136; and 34 Cyc. 1170.
The Quarterly Conference doubtless considered that the interest of the entire Church in Monongalia circuit would be promoted by the erection of a church on the parsonage lot ■for the use of one of its local societies at Westover. It was the proper tribunal to determine that question, according to ■the church discipline. It had the power to make such use of .a part of its ground, and its judgment, in that respect] is not reviewable by the civil courts. Whether plaintiff was a contributor to the parsonage fund or not, he has no such individual property right as entitles him to complain of the action of the Quarterly Conference. When he became a member of the Church, he did so upon the condition of submission to its ecclesiastical polity and jurisdiction; and, however much he may Re' dissatisfied with the action of its governing body, he has *570no right of complaint which the state courts can recognize, no individual property right being involved.
The decree will be reversed and plaintiff’s bill dismissed.

Reversed and bill dismissed.